PER CURIAM.
An appeal is taken by Phillip Raoul Kin-mon from his conviction by a jury for possession of marijuana in excess of one hundred pounds. Finding no error, we affirm.
Appeal is also taken by Carol Cheshire from her conviction for possession of marijuana in excess of twenty grams. We agree with the trial court that the evidence permits an inference that the marijuana, located in a bedroom of which Cheshire had joint custody and control, was in plain view, and we therefore affirm on the authority of Winchell v. State, 362 So.2d 992 (Fla. 3d DCA 1978), cert. denied, 370 So.2d 462 (Fla.1979).
AFFIRMED.
HERSEY and HURLEY, JJ., concur.
ANSTEAD, J., specially concurs with opinion.